76 U.S. 758 (____)
9 Wall. 758
THE GUY.
Supreme Court of United States.

*759 After argument by Mr. Evarts, for the appellant, and Messrs. W.W. Goodrich and O. Horwitz, contra.
The CHIEF JUSTICE delivered the judgment of the court, to the effect, that upon the facts established it was apparent that the case was to be governed by the principles settled at this term in the case of The Grapeshot,[*] and that the decree of the Circuit Court having been in accordance with those principles, must be
AFFIRMED.
NOTES
[*]  Supra, 129.